Citation Nr: 0948087	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  07-33 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to a compensable rating for service-connected 
right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from February 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, he 
was exposed to loud noise during service, he currently has a 
left ear hearing disability, and such disability is related 
to his in-service noise exposure.

2.  Audiometric evaluations establish that the Veteran has 
had Level I right ear hearing impairment, and no more, at all 
times during the course of the appeal.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2009).

2.  The criteria for a compensable rating for a hearing 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance in the development of 
their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the Board's decision herein to grant service connection 
for left ear hearing loss constitutes a full grant of the 
benefit sought on appeal, no further action is necessary to 
comply with the VCAA and implementing regulations in this 
regard.  

With respect to the Veteran's increased rating claim, such 
claim arises from his disagreement with the initial 
evaluation assigned following the grant of service connection 
for right ear hearing loss.  Where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven.  In 
such cases, the intended purpose of the VCAA notice has been 
fulfilled and no additional notice is required as to 
downstream issues, including the disability evaluation.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Where a claim is 
substantiated after enactment of the VCAA, the claimant bears 
the burden of demonstrating prejudice from defective VCAA 
notice with respect to downstream elements.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  As the Veteran has not 
alleged any prejudice as a result of any possible defects in 
the notice that he was provided in this case, no further 
notice is required to comply with the VCAA and implementing 
regulations. 

Concerning the duty to assist, the Veteran's service treatment 
records and post-service VA and private treatment records have 
been obtained and considered.  The Veteran has not identified, 
and the record does not otherwise indicate, any outstanding 
medical records that are necessary to decide his claim.  
Further, the Veteran was provided with a VA audiological 
examination in December 2006.  Neither the Veteran nor his 
representative have argued that such examination is inadequate 
for rating purposes, and a review of the examination report 
reveals no inadequacies.  The Board specifically notes that 
the report includes a full description of the functional 
effects of the Veteran's hearing disability, as required by 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Board observes that the last VA audiological examination 
is three years old, and the Veteran indicated in a March 2009 
statement that his service-connected (right ear) hearing loss 
has increased in severity.  The mere passage of time does not 
require a new VA examination where an otherwise adequate 
examination has been conducted; rather, there must be an 
indication that the disability has increased in severity to 
warrant a new examination.  See Palczewski v. Nicholson, 21 
Vet App 174, 181-82 (2007); see also Bolton v. Brown, 8 Vet. 
App. 185, 191 (1995) (VA must provide a new examination where 
a veteran claims the disability is worse than when originally 
rated and the available evidence is too old to adequately 
evaluate the current severity).  However, the Veteran 
testified at a September 2009 hearing concerning his hearing 
loss that he received regular annual VA physicals until he was 
issued a hearing aid, or in approximately August 2007, and 
that he has not received any treatment since that time.  
Moreover, testimony from the Veteran and his wife indicates 
that the severity of his hearing impairment has been 
relatively stable over the past several years, as discussed 
below.  The Board notes that the Veteran stated that "things 
[were] progressively deteriorating" within the past year.  
However, based on the symptoms described at the hearing, there 
is no indication that the severity of his hearing impairment 
has increased to an extent such that he would be entitled to a 
compensable rating, as discussed below.  As such, the Board 
finds that the medical evidence of record is sufficient for a 
fair adjudication of the Veteran's increased rating claim, and 
an additional VA examination is not necessary.

In the circumstances of this case, additional efforts to 
assist or notify the Veteran would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case, as 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens 
on VA with no benefit to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran in 
accordance with the VCAA at every stage in this case, at least 
insofar as any errors committed were not harmful to the 
essential fairness of the proceedings.  As such, the Veteran 
will not be prejudiced by the Board proceeding to the merits 
of his claims.

II. Analysis

Service Connection Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

If a chronic disease is noted during service (or within the 
applicable presumptive period under 38 C.F.R. § 3.307), 
subsequent manifestations of the same disease at any later 
date, however remote, will be service connected, unless 
clearly attributable to intercurrent causes.  However, where a 
condition is noted during service (or within the applicable 
presumptive period) but is not chronic, service connection may 
be granted only where there is evidence of continuity of 
symptomatology after separation from service.  38 C.F.R. § 
3.303(b).  

Under 38 C.F.R. § 3.307, certain chronic diseases, including 
organic diseases of the nervous system (such as sensorineural 
hearing loss), will be presumed to have been incurred in or 
aggravated by service if they manifest to a compensable degree 
within one year after separation from service, even if there 
is no evidence of such disease during service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Generally, to establish direct service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), 
the nexus element may be established based on medical or lay 
evidence where there is competent evidence of continuity of 
symptomatology.  Barr, 21 Vet. App. at 307.

The Board, as fact finder, retains the discretion to make 
credibility determinations and weigh the lay and medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006).  However, competent lay testimony may not be 
rejected unless it is found to be mistaken or otherwise deemed 
not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 
(2006).  Lay evidence may not be deemed not credible solely 
due to the absence of contemporaneous medical evidence.  
Buchanan, 451 F.3d at 1337.

The auditory threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
For VA purposes, impaired hearing is a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, all reasonable doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran has already been granted service 
connection for right ear hearing loss, as well as tinnitus.  
Such claims were granted based on the Veteran's report of 
hazardous noise exposure during service through his duties as 
a dental technician, which involved standing next to patients 
with his right ear very close to a high-speed drill.  The 
Board notes that Veteran's DD Form 214 confirms that he served 
as a dental specialist.  The Veteran asserts that he has 
experienced hearing difficulties in both ears since 2-3 years 
after service, with the right ear being more pronounced than 
the left, which has progressively deteriorated over the years.  
VA and private audiologists have opined that the Veteran has a 
hearing impairment in both ears and that such impairment is at 
least as likely or more likely than not related to his 
reported noise exposure during service.  See March 2006 VA 
audiology consult; September 2006 private audiologist's 
report.  There is no medical opinion indicating that any 
hearing loss that the Veteran may have is not related to 
service. 

As such, the dispositive issue on appeal is whether the 
Veteran has a current left ear hearing disability, as defined 
by VA regulations.  In this respect, a March 2006 VA 
audiological consult reflects that testing revealed hearing 
within normal limits in the left ear through 3000 Hertz, 
sloping to moderately severe sensorineural hearing loss.  The 
Veteran's word recognition scores were noted to be excellent 
bilaterally, but there is no indication as to the percentage 
scores in that respect.  An audiogram appears to indicate 
puretone thresholds of 20 decibels at 500 Hertz, 15 decibels 
at 1000 to 2000 Hertz, 25 decibels at 3000 Hertz, and 40 
decibels at 4000 Hertz.  Such results establish a left ear 
hearing disability under 38 C.F.R. § 3.385.

The Board observes that later test results do not meet VA's 
criteria for a left ear disability.  In particular, a 
September 2006 private audiogram appears to show puretone 
thresholds in the left ear ranging from 5 to 20 decibels from 
500 to 3000 Hertz, and 30 decibels at 4000 Hertz, with a 
speech recognition score of 100 percent.  Further, the 
December 2006 VA examination export reflects puretone 
thresholds in the left ear ranging from 15 to 25 decibels from 
500 to 4000 Hertz, with a speech recognition score of 98 
percent.  The VA examiner opined that the Veteran's left ear 
hearing was clinically normal and there was no degree of 
hearing loss in that ear.  However, as auditory threshold 
levels above 20 decibels reflect some degree of hearing 
impairment, see Hensley, 5 Vet. App. at 157, the Veteran 
clearly had some degree of left ear hearing loss at that time.  
VA treatment records dated in April and July 2007 indicate 
that the Veteran's left ear hearing was within normal limits 
sloping to mild high frequency sensorineural hearing loss, and 
that there had been no significant change in his hearing since 
December 2006.

The Veteran reports that he has trouble hearing where there is 
background noise and hearing the telephone, and that he must 
turn the television volume up to hear it.  He states that he 
has problems in both ears with frequency and word 
comprehension, and that he sometimes hears only half the 
conversation.  He further states that he and his wife no 
longer attend social events because he can't understand what 
people are saying.  The Veteran's wife has confirmed these 
symptoms, stating that she can't always understand the 
Veteran, and he frequently misunderstands her and gets upset.  
She further stated that she sits on the Veteran's left side 
because he hears better out of that ear.  See, e.g., December 
2006 VA examination report, November 2007 statement from 
Veteran, September 2009 hearing transcript.

Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the evidence of record establishes that he 
has a current left ear hearing disability for VA purposes.  As 
noted above, audiological testing conducted in March 2006 
reflects that the Veteran met the criteria for a left hearing 
disability, with a puretone threshold of 40 decibels at 4000 
Hertz.  Although later test results do not meet these 
criteria, the Board notes that the puretone thresholds varied 
somewhat, and he was diagnosed with a mild high frequency 
sensorineural hearing loss as late as July 2007.  
Additionally, the Veteran and his wife have indicated that his 
left ear hearing impairment has been substantially the same or 
slightly worse since 2006.  While it is clear that the 
Veteran's right ear hearing impairment is more pronounced, the 
Board finds that the evidence is in relative equipoise as to 
the existence of a left ear hearing disability for VA 
purposes.  As such, all reasonable doubt must be resolved in 
the Veteran's favor, and his service connection claim is 
granted.  See 38 U.S.C.A. § 5107.  

Increased Rating Claim

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the 
average impairment of earning capacity as a result of a 
service-connected disability, and separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt as to the degree of 
disability will be resolved in favor of the claimant. 
38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned 
after a grant of service connection, the fact-finder must 
evaluate the evidence since the effective date of the grant 
of service connection and assign staged ratings where 
appropriate.  Staged ratings are appropriate when the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibits symptoms that would warrant different ratings during 
the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 
119, 126-127 (1999).

VA regulations pertaining to the evaluation of hearing loss 
provide for ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests combined with the results of puretone 
audiometry tests.  See 38 C.F.R. §§ 4.85 through 4.87.  
Therefore, an examination to diagnose hearing impairment for 
VA purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
shall be conducted without the use of hearing aids.  38 
C.F.R. § 4.85(a).

Disability ratings for hearing impairment are assigned 
through a structured formula, i.e., a mechanical application 
of the rating schedule to numeric designations that are 
assigned after audiometric evaluations have been rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  First, 
a Roman numeral designation of I through XI is assigned for 
the level of hearing impairment in each ear.  Table VI is 
used to determine a Roman numeral designation based on a 
combination of the speech discrimination percentage and the 
average puretone threshold, or the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  After a Roman numeral designation has been assigned 
for each ear, Table VII is used to determine the compensation 
rate by combining such designations for hearing impairment in 
both ears.  38 C.F.R. § 4.85.  

In certain circumstances, the Roman numeral designation for 
hearing impairment may be determined based only on the 
puretone threshold average, using Table VIA.  Specifically, 
Table VIA will be used if the examiner certifies that use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc.  38 C.F.R. § 4.85(c).  Additionally, Table VIA 
may be used where the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or where the puretone threshold at 1000 
Hertz is 30 decibels or less and the puretone threshold at 
2000 Hertz is 70 decibels or more.  Id.; 38 C.F.R. § 4.86.  
In cases where such an exceptional pattern of hearing 
impairment is shown, a Roman numeral designation for hearing 
impairment may be ascertained using either Table VI or Table 
VIA, whichever results in the higher numeral.

In the present case, as noted above, audiological 
examinations were conducted by VA treating providers in March 
2006, April 2007, and July 2007, as well as by a VA examiner 
in December 2006.  Additionally, a private audiological 
examination was conducted in September 2006.  However, only 
the September 2006 private examination and the December 2006 
VA examination include both puretone thresholds and numerical 
speech recognition scores.  

The Board notes that the September 2006 private audiological 
data includes an audiogram and an opinion as to the level of 
hearing impairment indicated thereby, but not a numerical 
statement of the puretone thresholds.  As the interpretation 
of an audiometric graph is a factual finding, and reading the 
numbers from the graph does not require special medical 
knowledge, the Board, as fact-finder, may interpret the 
graphs in this manner for rating purposes.  See Kelly v. 
Brown, 7 Vet. App. 471, 473-74 (1995) (holding that the Court 
may not interpret an audiometric graph in the absence of 
numerical results where the Board has not already done so 
because such determination requires a factual finding, which 
is not the Court's role).  As such, the September 2006 
private examination is adequate for rating purposes.

There has been no certification that a speech discrimination 
test should not be used for any reason, and none of the 
examinations reveals an exceptional pattern of hearing 
impairment.  See 38 C.F.R. §§ 4.85(c), 4.86.  As such, only 
the September 2006 and December 2006 examinations are 
adequate for rating purposes, and Table VI must be used to 
determine the appropriate level of hearing impairment.  Id.

The September 2006 private audiogram and report reflect that 
the Veteran had right ear puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz of 15, 10, 25, and 45 decibels, 
respectively, for an average of 23.75 decibels, and his 
speech discrimination score was 92 percent.  The Veteran's 
left ear puretone thresholds were 10, 10, 20, and 30 
decibels, for an average of 17.50 decibels, and his speech 
discrimination score was 100 percent.  Applying Table VI, the 
Veteran's right ear puretone threshold average of 23.75 
decibels and speech discrimination score of 92 percent, and 
his left ear puretone threshold average of 17.50 decibels and 
speech discrimination score of 100 percent, result in a Level 
I designation of hearing impairment for each ear.  When 
combined under Table VII, the Level I designation for both 
ears results in a noncompensable disability rating as of 
September 2006.

The December 2006 VA examination reflects that the Veteran 
had right ear puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz of 15, 20, 35, and 55 decibels, respectively, for 
an average of 31.25 decibels, and his speech discrimination 
score was 98 percent.  The Veteran's left ear puretone 
thresholds were 20, 15, 20, and 25 decibels, for an average 
of 20 decibels, and his speech discrimination score was 98 
percent.  Applying Table VI, the Veteran's right ear puretone 
threshold average of 31.25 decibels and speech discrimination 
score of 98 percent, and his left ear puretone threshold 
average of 20 decibels and speech discrimination score of 98 
percent, also result in a Level I designation of hearing 
impairment for each ear.  When combined under Table VII, the 
Level I designation for both ears results in a noncompensable 
disability rating as of December 2006.

The Board has considered the statements of the Veteran and 
his wife regarding his hearing loss.  As noted above, the 
Veteran reports that he has trouble hearing where there is 
background noise and hearing the telephone, and that he must 
turn the television volume up to hear it.  He states that he 
has problems in both ears with frequency and word 
comprehension, but primarily in the right ear, and that he 
sometimes hears only half the conversation.  He further 
states that he and his wife no longer attend social events 
because he can't understand what people are saying.  The 
Veteran has indicated that his right ear hearing aid, which 
he was issued in 2007, works well, although there are still 
some garbled sounds and he can't wear it all the time during 
hot weather because he sweats and the hearing aid shorts out.  
The Veteran's wife has confirmed these symptoms, stating that 
she can't always understand the Veteran, and he frequently 
misunderstands her and gets upset.  She further stated that 
she sits on the Veteran's left side because he hears better 
out of that ear.  See, e.g., December 2006 VA examination 
report, November 2007 statement from Veteran, September 2009 
hearing transcript.

The Board notes that the Veteran and his wife are both 
competent to report observable symptoms of his disability, 
such as increased hearing difficulties, because this requires 
only personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994).  However, the Board finds that the 
medical evidence of record, which directly addresses the 
criteria concerning the Veteran's hearing disability, is more 
probative than the subjective reports of an increased 
disability.  Accordingly, based on the totality of the 
evidence, the Board concludes that the Veteran's hearing 
disability does not warrant a compensable rating under 38 
C.F.R. § 4.85.  

After a thorough review of the lay and medical evidence of 
record, the Board finds no basis upon which to assign a 
compensable rating for the Veteran's right ear hearing loss 
under any alternate code.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  The Board further finds that staged 
ratings are not appropriate, as the symptomatology of the 
Veteran's right ear hearing disability has been stable 
throughout the period of this appeal.  See Fenderson, 12 Vet. 
App. at 126-127.

The Board has considered whether this case should be referred 
for extra-schedular consideration.  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1).  

The determination of whether a claimant is entitled to an 
extra-schedular rating under 38 C.F.R. § 3.321 involves a 
three-step inquiry.  First, it must be determined whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations are inadequate.  In this 
regard, the level of severity and symptomatology of the 
claimant's service-connected disability must be compared with 
the established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is, therefore, found inadequate, it must be 
determined whether the claimant's exceptional disability 
picture exhibits other related factors such as "marked 
interference with employment" and "frequent periods of 
hospitalization."  Third, if an analysis under the first two 
steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that such picture 
exhibits such related factors as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's right ear hearing loss with 
the established criteria found in the rating schedule.  In 
this regard, the evidence of record reflects that the 
Veteran's symptoms consist of an inability to hear, especially 
in the presence of background noise or when the person is not 
looking at him, requiring the use of a hearing aid.  See, 
e.g., September 2009 hearing transcript, November 2007 
statement, December 2006 VA examination.  Such symptomatology 
is fully addressed by the rating criteria under which the 
Veteran's right ear hearing disability is rated, and there are 
no symptoms of such disability that are not addressed by the 
rating schedule.  As such, the Board finds that the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology for his right ear hearing loss and, 
therefore, the rating schedule is adequate to evaluate the 
Veteran's disability picture.  

Further, the Board finds that there are no related factors 
such as marked interference with employment or frequent 
periods of hospitalization.  The Veteran testified in 
September 2009 that he is currently retired due to age.  The 
Board notes that the Veteran indicated in November 2007 that 
his hearing disability affected his work, in that he could not 
understand seminar instructors when they turn away or in 
auditoriums or group situations.  However, he did not report 
any time lost from work due to his hearing disability.  There 
is no indication that such disability has resulted in any 
hospitalization.  Accordingly, while the Veteran's hearing 
disability interfered with his employability, the Board finds 
that such interference is addressed by the schedular rating 
criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

For the foregoing reasons, the Board concludes that referral 
of this case for consideration of an extra-schedular rating is 
not warranted.  Thun, 22 Vet. App. 115-16; see also Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  Additionally, as there is no 
indication that the Veteran was unemployed prior to his 
retirement due to age, the Board concludes that a claim for a 
total disability rating on the basis of individual 
unemployability due to service-connected disabilities (TDIU) 
has not been raised by the record.  Cf. Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009) (when evidence of unemployability 
is submitted during the course of an appeal from a disability 
rating, a claim for a TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability).

As the preponderance of the evidence is against the Veteran's 
claim for a compensable rating for right ear hearing loss, the 
benefit of the doubt doctrine does not apply and his claim 
must be denied.  38 C.F.R. § 4.3.


ORDER

Service connection for left ear hearing loss is granted.

A compensable rating for service-connected right ear hearing 
loss is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


